Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 9/7/2018 and the election filed 11/16/2020, wherein claims 1-3 are pending and claims 1 and 2 are withdrawn. 

Election/Restrictions
Applicant’s election of group II, claim 3 in the reply filed on 11/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings (figs. 1 and 2) are objected to because they include improper shading which reduces legibility of the drawings. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings (MPEP 1.84)(a)(1). In fig. 1, the shading is dark and in fig. 2, the lines are faded and it is difficult to read the reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Abstract
Regarding applicant’s abstract, “fine” should be removed after “DEN” and “70…80” should be written as “70-80”.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is missing punctuation in many places. For example, there should be a colon after “consisting of” on line 2, a comma after “100mm”on line 7, a colon after “steps” on line 8, a semicolon or comma should be provided after steps b and c, and a comma should be added after “the two components” in part d. The applicant should review the claim for any additional punctuation that is missing. Appropriate correction is required.

Regarding claim 3, part b of the steps, “weighting” should be changed to “weighing”.
Regarding claim 3, part d, “the components” should be written as “the first and second components”.
Regarding claim 3, part d, “the two components” should be written as “the first and second components”.
Regarding claim 3, part e, “with barbed needle” should be written as “with barbed needles”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and 
Regarding claim 3, line 4 and part b of the steps, it is unclear what is meant by “a fine of 7-16DEN”. Does the applicant mean “a denier of 7-16 DEN”?
	Regarding claim 3, lines 5-7, it is unclear what is meant by “a 2nd component made of plant fibers (FV) selected from jute, hemp, sisal, coconut and other fibers which are opened at a fine of 70-80DEN”. It is unclear how “ selected from jute, hemp, sisal, coconut and other fibers” further limits the claim because it is unclear whether the plant fibers are limited to one of the listed types (selected from one of) or a combination of the listed types (selected from one or more of), or if the applicant intended for this to be a markush group (selected from the group consisting of). Please clarify.
	Additionally, it is unclear what is meant by “which are opened at a fine of 70-80DEN”. Does the applicant mean that the plant fibers have a denier of 70-80 DEN? It’s not clear what the applicant means by plant fibers being opened at a particular denier. Is the applicant referring to a processing step that occurs? 
	Regarding claim 3, it is unclear if “having of the following steps” is intended to recite open or closed claim language. The examiner suggests changing “having of the following steps” to “comprising the following steps” or “consisting of the following steps” to provide clarity.
	
Claim 3 recites the limitation "the bale" in part a of the steps.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the chutes" in part b of the steps.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear what is meant by “ opening the chutes and periodically releasing a quantity between 0,5 and 2kg on a conveyor belt”. What is “a quantity between 0,5 and 2kg on a conveyor belt” referring to? Does the applicant mean that .5 to 2kg of each of the plant fibers and polypropylene fibers are periodically released onto the conveyor belt, or a combination of plant fibers and polypropylene fibers totaling .5 and 2kg is periodically released onto the conveyor belt, or only one of the plant fibers and polypropylene fibers totaling .5 and 2kg is periodicallty released onto the conveyor belt? Please clarify.
Claim 3 recites the limitation "the composite material" in part b of the steps.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the composite fabric material (final product), or the mix of the polypropylene fibers and the plant fibers at step b or a later step prior to the final product?
Claim 3 recites the limitation "the total mass" in part b of the steps.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the total mass of the composite fabric material (final product), or the mix of the polypropylene fibers and the plant fibers at step b or a later step prior to the final product?
Claim 3 recites the limitation "said material" in part d of the steps.  There is insufficient antecedent basis for this limitation in the claim. Is applicant referring to “the first and second components” or the “four overlaid layers”?

	Regarding claim 3, it is unclear what is meant by “sending said material to a feeder hooper” in part d because “feeder hooper” is not mentioned in applicant’s specification. Please clarify what this structure is.
Claim 3 recites the limitation "the surface of two perforated rollers" in part d of the steps.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the obtained composite fabric" in part e of the steps.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the composite fabric" in part e of the steps.  There is insufficient antecedent basis for this limitation in the claim. Is this referring to “the composite fabric material” of line 1 or a composite fabric resulting from step e?
Regarding claim 3, it is unclear what the applicant means by “pulling and rolling the composite fabric using two rollers for making the composite fabric of step e) with consolidated fibers and packaging as a roll” in step f. Step e doesn’t describe using two rollers. This step seems to be a poor translation. Please clarify what is meant by step e.

Free of Prior Art
Claim 3 is free of prior art and may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art (Grobbel, Abba, Halleux, Rubenach, Roberson, Binder, and Leineweber) relates to processes of fiber mixing and/or methods of making non-woven material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ABBY M SPATZ/           Examiner, Art Unit 3732         

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732